Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it merely recites a computer program, which is not a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5, and 7-14 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including a wavelength dependent reflective structure in the fiber cores (such as a grating), which is critical or essential to the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Optical fiber cores per se do not exhibit a resonance wavelength.  However claims 1 and 13 do not recite any structure associated with the fiber cores which would give rise to a resonance wavelength.  Accordingly they should be revised to at least recite that each fiber core includes a wavelength dependent reflective structure as exemplified at p. 5 lines 13-15 of the specification.  Claims 2, 5, 7-12, and 14 are rejected by dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5, and 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 is indefinite because there is insufficient antecedent basis for "the first resonance wavelengths" in line 18.  Line 14 recites "a first resonance wavelength", i.e. a singular first resonance wavelength rather than plural first resonance wavelengths.  Claims 2, 5, 7-12, and 14 are indefinite by dependence from claim 1.
	Claim 5 is further indefinite because there is insufficient antecedent basis for "the first resonance wavelengths" in line 2 (see the above rejection of claim 1).
	Claim 5 is further indefinite because line 2 recites "equal with respect to another" but does not identify what there is "another" of.  It appears that "one" may be missing from in front of "another".

Claim 14 is further indefinite because there is insufficient antecedent basis for "the steps of the method".  Claim 14 currently depends from claim 1, which does not mention any method or method steps.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874